                                                     Case 2:19-cv-01394-GMN-VCF Document 67 Filed 06/05/20 Page 1 of 2



                                                1    FELICIA GALATI, ESQ.
                                                     Nevada Bar No. 7341
                                                2
                                                     OLSON CANNON GORMLEY & STOBERSKI
                                                3    9950 West Cheyenne Avenue
                                                     Las Vegas, NV 89129
                                                4    fgalati@ocgas.com
                                                     Telephone: 702-384-4012
                                                5
                                                     Facsimile: 702-383-0701
                                                6    Attorneys for Defendants CLARK COUNTY,
                                                     GLORIA MALDONADO and AUDRA GUTIERREZ
                                                7

                                                8
                                                                             UNITED STATES DISTRICT COURT
                                                9                                 DISTRICT OF NEVADA

                                                10    ROBERT ANSARA, as Special Administrator of
                                                      the estate of D.B., born December 18, 2015 and
                                                11    died August 15, 2017 and GABRIELLE               CASE NO. 2:19-cv-01394-GMN-VCF
                                                      BRANON-CHESLEY, individually, as the Natural
                                                12    Mother of D.B., David Banks, individually and as
                                                      the Natural Father of D.B.,                      STIPULATION TO EXTEND TIME
                                                13
OLSON CANNON GORMLEY & STOBERSKI




                                                                                                       TO RESPOND TO PLAINTIFFS’
                           Fax (702) 383-0701




                                                                                         Plaintiffs,
                                                14                             v.                      SECOND AMENDED COMPLAINT
          9950 West Cheyenne Avenue
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15    GLORIA MALDONADO, individually; AUDRA                 (FIRST REQUEST)
                 Law Offices of




                                                      GUITERREZ, individually; CLARK COUNTY,
                                                16    a political subdivision of the State of Nevada;
                                                      DOE individuals I-XX; ROE CLARK COUNTY
                                                17
  (702) 384-4012




                                                      DEPARTMENT OF FAMILY SERVICES
                                                18
                                                      EMPLOYEES I-XX, individually and in their
                                                      official capacities; TROPICANA DE, LLC, d/b/a
                                                19    SIEGAL SUITES OF TROPICANA, a Foreign
                                                      Limited Liability Corporation; AND DOE
                                                20    SECURITY COMPANY and ZOE
                                                      CORPORATIONS XXI-XXX,
                                                21                                            Defendants.

                                                22
                                                            COME NOW Plaintiffs ROBERT ANSARA, as Special Administrator of the estate of
                                                23

                                                24   D.B., born December 18, 2015 and died August 15, 2017 and GABRIELLE BRANON-

                                                25   CHESLEY, individually, as the Natural Mother of D.B., David Banks, individually and as the
                                                26
                                                     Natural Father of D.B. and Defendants COUNTY OF CLARK, GLORIA MALDONADO and
                                                27
                                                     AUDRA GUTIERREZ,           by and through their undersigned counsel of record and hereby
                                                28                                                1
                                                     Case 2:19-cv-01394-GMN-VCF Document 67 Filed 06/05/20 Page 2 of 2



                                                1    stipulate to extend the time for Defendants COUNTY OF CLARK, GLORIA MALDONADO
                                                2
                                                     and AUDRA GUTIERREZ (“County Defendants”) to respond to Plaintiffs’ Second Amended
                                                3
                                                     Complaint (ECF No. 64).       County Defendants’ response to Plaintiffs’ Second Amended
                                                4
                                                     Complaint is currently due on 6/11/2020. This is County Defendants’ first request for an
                                                5

                                                6    extension based on other case obligations. The parties have agreed to extend Defendants’

                                                7    response to Plaintiffs’ Second Amended Complaint to 6/25/2020. This Stipulation is submitted
                                                8
                                                     in good faith and not for the purpose of undue delay.
                                                9
                                                        DATED this 4th day of June, 2020             DATED this 4th day of June, 2020
                                                10
                                                      /s/ Samantha A. Martin, Esq.                   /s/ Felicia Galati
                                                11
                                                      Samantha A. Martin, Esq.                       Felicia Galati, Esq.
                                                12    Nevada Bar No. 12998                           Nevada Bar No. 7341
                                                      RICHARD HARRIS LAW FIRM                        OLSON, CANNON, GORMLEY
                                                13    801 South Fourth Street                        ANGULO & STOBERSKI
OLSON CANNON GORMLEY & STOBERSKI



                           Fax (702) 383-0701




                                                      Las Vegas, Nevada 89101                        9950 W. Cheyenne Ave.
                                                14
                                                      Attorneys for Plaintiff                        Las Vegas, Nevada 89129
          9950 West Cheyenne Avenue
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15                                                   Attorneys for Defendants CLARK
                 Law Offices of




                                                                                                     COUNTY DEPARTMENT OF FAMILY
                                                16                                                   SERVICES, COUNTY OF CLARK,
                                                                                                     GLORIA MALDONADO, AUDRA
                                                17
  (702) 384-4012




                                                                                                     GUITIERREZ/GUERRO,
                                                18                                                   YOLANDA KING and TIM BURCH

                                                19
                                                                                             ORDER
                                                20

                                                21          IT IS SO ORDERED, that Defendants COUNTY OF CLARK, GLORIA

                                                22   MALDONADO AND AUDRA GUTIERREZ have until 6/25/2020 to respond to Plaintiffs’
                                                23
                                                     Second Amended Complaint.
                                                24           6-5-2020
                                                     DATED: _______________
                                                25

                                                26
                                                                                      ______________________________________
                                                27                                    CAM FERENBACH
                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                28                                               2
